Citation Nr: 0311919	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-05 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for a voiding 
dysfunction with artificial sphincter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel

INTRODUCTION

The appellant is a veteran who had active military service 
from January 1950 to March 1950, and again from January 1951 
to November 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 rating 
decision by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which, in part, 
granted compensation under 38 U.S.C.A. § 1151 for a voiding 
dysfunction with artificial sphincter, and assigned a 20 
percent rating.  In March 2000, the veteran testified before 
a Hearing Officer at the RO.

The veteran also filed a notice of disagreement (and the RO 
issued a statement of the case (SOC) regarding the matter) 
with the rating assigned for his service connected major 
depressive disorder.  He was advised that for the issue to be 
certified on appeal to Board he had to submit a substantive 
appeal on the matter.  He did not do so, and that issue is 
not before the Board.


REMAND

In September 2002, the Board undertook additional development 
on the instant claim under 38 C.F.R. § 19.9(a)(2).  The 
development was completed. 

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, __F.3d, Nos. 02-7304, -7305, -7316, (Fed. 
Cir. May 1, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. § 
19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with the amended 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver.  

The Federal Circuit also determined that 38 C.F.R. § 
19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

The development of the claim by the Board included an April 
2003 VA genitourinary examination.  The report of that 
examination has not been considered by the RO and the 
appellant has not waived initial RO consideration of this 
evidence.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the veteran's 
claims file to ensure that any 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
veteran is advised of what he needs to 
establish entitlement to the benefit 
sought, what the evidence (specifically 
including the development obtained by the 
Board) shows, and of his and VA's 
respective responsibilities in claims 
development.  The veteran should be 
afforded the requisite period of time to 
respond.  

2.  The RO should then readjudicate the 
matter on appeal.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the March 2000 SOC.  (As 
this is an appeal from an initial rating 
assigned following a grant of service 
connection, consideration of the claim 
should include the possibility of 
"staged ratings".)  See Fenderson v. 
West, 12 Vet. App 119 (1999).  

If the claim remains denied, the RO should issue an 
appropriate supplemental SOC and provide the veteran and his 
representative ample opportunity to respond.  The case should 
then be returned to the Board for further appellate review, 
if otherwise in order.  No action is required of the 
appellant unless he is notified.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


